                         IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

                                     PORTLAND DIVISION



SHERRELL STEINHAUER and JOANNE
STEINHAUER,

               Plaintiffs,                                                  No. 3:18-cv-01416-JR
       v.
                                                                         OPINION AND ORDER
LIBERTY MUTUAL INSURANCE
COMPANY,

               Defendant.




MOSMAN,J.,

       On May 21, 2019, Magistrate Judge Jolie A. Russo issued her Findings and

Recommendation (F&R) [28], recommending that I DENY Plaintiffs' Motion for Partial

Summary Judgment [9]. Plaintiffs filed Objections to the F&R [31] and Defendant filed a

Response to Plaintiffs' Objections [32].

                                           DISCUSSION

       The magistrate judge makes only recommendations to the court, to which any party may

file written objections. The court is not bound by the recommendations of the magistrate judge,

but retains responsibility for making the final determination. The court is generally required to

make a de novo determination regarding those portions of the report or specified findings or

recommendation as to which an objection is made. 28 U.S.C. § 636(b)(l)(C). However, the


1 - OPINION AND ORDER
court is not required to review, de novo or under any other standard, the factual or legal

conclusions of the magistrate judge as to those portions of the F&R to which no objections are

addressed. See Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328

F.3d 1114, 1121 (9th Cir. 2003). While the level of scrutiny under which I am required to

review the F&R depends on whether or not objections have been filed, in either case, I am free to

accept, reject, or modify any part of the F&R. 28 U.S.C. § 636(b)(l)(C).

        The Steinhauers moved for partial summary judgment, asking the comi to declare that

their insurance policy with Liberty "provides for immediate payment to the Steinhauers of the

wrongfully withheld depreciation, and remaining benefits due and owing under Loss of Use

coverage." Pls.' Mot. for Pmiial Summ. J. [9] at 2. Judge Russo found summary judgment was

not warranted because the policy was not ambiguous, the language and requirements in the

policy were clear, and the Steinhauers had not demonstrated that no questions of fact remain.

F&R [28] at 13.

        The Steinhauers make three clear objections to the F&R. First, the Steinhauers argue

they qualify for immediate payment of the replacement cost value of their home because repairs

are complete. This argument is unavailing because, as Libe1iy correctly points out, it is a

different request than the original motion for partial summary judgment's request for declaratory

judgment. The Steinhauers' initial request asked the comi to find that the policy was ambiguous

and to interpret it in their favor, not to order immediate payment. Pls.' Mot. for Pmtial Summ. J.

[9] at 2.

        The Steinhauers next claim the F&R commits error by "Trusting Libe1iy Mutual's False

Depiction of Its Own Accounting." Obj. [31] at 3-4. This is incorrect. The numbers provided

to the Steinhauers by Liberty and cited in the Steinhauers' objection are estimates. Def.'s Resp.




2 - OPINION AND ORDER
to Obj. [32] at 6-7. The Steinhauers' disagreement with Liberty over whether the numbers are

binding or not constitutes a disputed material fact and precludes summary judgment.

       The Steinhauers next disagree with Judge Russo's finding that the policy is not

ambiguous. After reviewing the F&R and the language of the policy, I agree with Judge Russo.

Finally, the Steinhauers raise several other arguments which are not objections, just arguments

for what they feel they are entitled to based on the policy. Because I agree with Judge Russo that

triable issues of fact remain, I also find summary judgment is inappropriate at this juncture.

                                         CONCLUSION

       Upon review, I agree with Judge Russo's recommendation and I ADOPT the F&R [28]

as my own opinion. Plaintiffs' Motion for Partial Summary Judgment [9] is DENIED.



       IT IS SO ORDERED.

       DATED this Uday of August, 2019.




                                                             Chief United State




3 - OPINION AND ORDER
